Citation Nr: 0842194	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-37 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
May 29, 2008, for the post-operative right shoulder 
acromioplasty with partial bursectomy and with traumatic 
arthritis.  

2.  Entitlement to a rating in excess of 20 percent from 
May 29, 2008, for the post-operative right shoulder 
acromioplasty with partial bursectomy and with traumatic 
arthritis.  

3.  Entitlement to a rating in excess of 10 percent prior to 
May 29, 2008, for mechanical low back pain with traumatic 
arthritis and without neurological involvement.  

4.  Entitlement to a rating in excess of 20 percent from 
May 29, 2008, for mechanical low back pain with traumatic 
arthritis and without neurological involvement.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1981 
to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

In April 2008, the Board remanded the veteran's increased 
rating claims for further evidentiary development to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C.  Following completion of the requested actions and an 
only partial grant of these issues, the AMC returned the 
veteran's case to the Board for further appellate review.  


FINDINGS OF FACT

1.  Prior to May 29, 2008, the veteran's right shoulder 
disability was manifested by trigger points across the right 
trapezius and right supraspinatus region, some tenderness on 
palpation of the right acromioclavicular joint, and slight 
limitation of motion.  

2.  Prior to May 29, 2008, limitation of motion of the right 
arm to the shoulder level, ankylosis of the scapulohumeral 
articulation, malunion of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, and nonunion, and 
dislocation, of the clavicle or scapula were not shown.  

3.  From May 29, 2008, the veteran's right shoulder 
disability was manifested by tenderness, some limitation of 
motion, pain at extreme ranges of motion, decreased strength, 
and impingement.  

4.  From May 29, 2008, limitation of motion of the right arm 
to midway between the side and shoulder level, ankylosis of 
the scapulohumeral articulation, malunion of the humerus, and 
recurrent dislocation of the humerus at the scapulohumeral 
joint were not shown.  

5.  Prior to May 29, 2008, the veteran's low back disability 
was manifested by tenderness, pain on motion, slight 
limitation of motion, and paraspinal muscle spasm.  

6.  Prior to May 29, 2008, limitation of forward flexion of 
thoracolumbar spine between 30 degrees and 60 degrees; 
combined range of motion of the thoracolumbar spine less than 
120 degrees; muscle spasm and guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; and 
associated objective neurological abnormalities (including 
but not limited to bowel or bladder impairment) were not 
shown.  

7.  From May 29, 2008, the veteran's low back disability was 
manifested by limitation of forward flexion of the 
thoracolumbar spine to 30 degrees.  

8.  From May 29, 2008, unfavorable ankylosis of the 
thoracolumbar spine, and associated objective neurological 
abnormalities (including but not limited to bowel or bladder 
impairment), have not been shown.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to May 29, 2008, for post-operative right shoulder 
acromioplasty with partial bursectomy and with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2008).  

2.  The criteria for a rating in excess of 20 percent from 
May 29, 2008, for post-operative right shoulder acromioplasty 
with partial bursectomy and with traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
DCs 5200-5202 (2008).  

3.  The criteria for a rating in excess of 10 percent prior 
to May 29, 2008, for mechanical low back pain with traumatic 
arthritis and without neurological involvement have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2008).  

4.  The criteria for a rating 40 percent from May 29, 2008, 
but no more, for mechanical low back pain with traumatic 
arthritis and without neurological involvement have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

Right Shoulder Disability

Initially, by a January 1997 rating action, the RO granted 
service connection for status post-operative acromioplasty of 
the right shoulder with partial bursectomy and arthritis 
(0 percent, from September 1996).  By a September 1997, the 
RO awarded a compensable evaluation of 10 percent, effective 
from September 1996.  

The currently-appealed October 2004 rating action confirmed 
the 10 percent evaluation for the veteran's right shoulder 
disability.  During the present appeal, and specifically by a 
June 2008 rating action, the RO awarded an increased 
evaluation of 20 percent, effective from May 29, 2008, for 
this disorder.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

According to the applicable rating criteria, traumatic 
arthritis is evaluated as with degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis, in turn, 
is evaluated based upon the limitation of motion of the joint 
involved.  38 C.F.R. § 4.71a, DC 5003.  

Normal forward elevation (flexion) and abduction of the 
shoulder joint each range from zero degrees to 180 degrees).  
Normal external and internal rotation of the shoulder joint 
each range from zero degrees to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

The following ratings are warranted for varying degrees of 
limitation of motion of the major arm:  20 percent (with 
limitation of motion of the arm at the shoulder level), 
30 percent (with limitation of motion of the arm to midway 
between the side and the shoulder level), and 40 percent 
(with limitation of motion of the arm to 25 degrees from the 
side).  38 C.F.R. § 4.71a, DC 5201.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Additional diagnostic codes are also for consideration.  With 
regard to impairment of the clavicle or scapula, a 20 percent 
evaluation may be granted upon evidence of nonunion of the 
clavicle or scapula with loose movement or of dislocation of 
the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203.  

With regard to impairment of the humerus, a 20 percent rating 
may be awarded upon evidence of malunion of the humerus with 
moderate deformity or recurrent dislocation of the humerus at 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level.  A 
30 percent evaluation may be awarded upon evidence of 
malunion of the humerus with marked deformity or recurrent 
dislocation of the humerus at the scapulohumeral with 
frequent episodes and guarding of all arm movements.  
38 C.F.R. § 4.71a, DC 5202.  

With regard to impairment resulting from ankylosis of the 
scapulohumeral articulation, a 30 percent evaluation may be 
granted upon evidence of favorable ankylosis of the 
scapulohumeral articulation with limitation of abduction to 
60 degrees and the ability to reach the mouth and head.  
38 C.F.R. § 4.71a, DC 5202.  

Prior to May 29, 2008

Prior to May 29, 2008, the veteran sought only rare 
outpatient treatment for his right shoulder.  Further, he 
underwent a VA examination of this joint.  These assessments 
elicited trigger points across the right trapezius and right 
supraspinatus region, some tenderness on palpation of the 
right acromioclavicular joint, and slight limitation of 
motion (140 degrees of abduction, 160 degrees forward 
flexion, 40-50 degrees of external rotation, and 90 degrees 
of internal rotation).  The remainder of the examinations 
were negative with 5/5 rotator cuff strength upon motion and 
no impingement, adhesive capsulitis, subacromial space 
tenderness, or flap/labral injury.  

X-rays taken of the veteran's right shoulder in August 2004 
showed a bony deformity involving the proximal right humerus 
which was likely representative of a remote healed fracture.  
The remainder of this radiographic test, as well as magnetic 
resonance imaging completed in 2002 and 2003, were negative.  

Without evidence of limitation of motion of the veteran's 
right arm to the shoulder level, an evaluation of 20 percent 
based on limitation of motion of this joint is not warranted.  
38 C.F.R. § 4.71a, DC 5201.  Further, as the file contains no 
competent evidence of ankylosis of the scapulohumeral 
articulation, malunion of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, or nonunion or 
dislocation of the clavicle or scapula, a 20 percent rating 
based upon impairment resulting from such pathology is not 
warranted.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.  

The veteran described some minor discomfort when trying to 
abduct his right arm greater than 90 degrees and when 
attempting to lift objects "out and away" from him.  In 
addition, he reported having intermittent right shoulder pain 
that is aggravated by sleeping, walking, standing, bending, 
twisting, sneezing, and coughing.  Physical examinations of 
his right shoulder elicited trigger points across the right 
trapezius and right supraspinatus region, some tenderness on 
palpation of the right acromioclavicular joint, and slight 
limitation of motion.  

Significantly, however, multiple evaluations have also been 
otherwise consistently negative with normal strength and no 
impingement, adhesive capsulitis, subacromial space 
tenderness, or flap/labral injury.  In fact, following the 
August 2004 evaluation, the examiner specifically concluded 
that the examination was relatively normal with only some 
mild limitation in active abduction and external rotation.  
The examiner expressed his opinion that the veteran does not 
have "any acute worsening of his shoulder pain."  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating prior to May 29, 2008, 
for the veteran's right shoulder disability adequately 
portrays the functional impairment, pain, and weakness that 
he experienced as a consequence of use of this joint during 
that time.  Of particular significance to the Board are the 
many normal findings shown on multiple evaluations during the 
applicable appeal period.  

Under these circumstances, there is no basis to award an 
increased disability rating for the right shoulder disability 
at any time during the current appeal prior to May 29, 2008.  
Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  Hence, the appeal is denied.  

Since May 29, 2008

On May 29, 2008, the veteran underwent a VA examination of 
his right shoulder.  According to evidence of record, 
however, since May 29, 2008, he has not sought outpatient 
treatment for his right shoulder.  

The May 2008 assessment elicited tenderness, some limitation 
of motion (95 degrees of flexion, 90 degrees of abduction, 
30 degrees of external rotation, and 90 degrees of internal 
rotation), pain at extreme ranges of motion, decreased 
strength, and impingement.  X-rays taken of the veteran's 
right shoulder at that time showed deformity of the right 
proximal humerus which was likely the result of an old healed 
fracture.  The remainder of the examination was negative with 
no recurrent dislocation, ankylosis, or incapacitating 
episodes.  

Without evidence of limitation of motion of the veteran's 
right arm to midway between his side and shoulder level, an 
evaluation of 30 percent based on limitation of motion of 
this joint is not warranted.  38 C.F.R. § 4.71a, DC 5201.  
Further, as the file contains no competent evidence of 
ankylosis of the scapulohumeral articulation, malunion of the 
humerus, or recurrent dislocation of the humerus at the 
scapulohumeral joint, a 30 percent rating based upon 
impairment resulting from such pathology is not warranted.  
38 C.F.R. § 4.71a, DCs 5200& 5202.  

The veteran describes stiffness, weakness, and a progressive 
worsening of his right shoulder pain.  Physical examination 
of his right shoulder demonstrated tenderness, some 
limitation of motion, pain at extreme ranges of motion, 
decreased strength, and impingement.  Also, the May 2008 VA 
examiner concluded that the veteran's right upper extremity 
pain and decreased strength significantly impact his 
occupational activities; severely affect his sporting 
activities; moderately affect his chore, exercise, and 
recreation activities; and mildly affect his shopping, 
traveling, and dressing activities.  

Significantly, however, the May 2008 evaluation was otherwise 
negative with no recurrent dislocation or ankylosis.  In 
fact, the veteran specifically denied experiencing any 
incapacitating episodes of right shoulder pathology.  

Based on this evidence, the Board finds that the 
currently-assigned 20 percent rating since May 29, 2008, for 
the veteran's right shoulder disability adequately portrays 
the functional impairment, pain, and weakness that he 
experiences as a consequence of use of this joint.  Of 
particular significance to the Board are the many normal 
findings shown on current examination of this joint.  

Under these circumstances, there is no basis to award an 
increased disability rating for the veteran's right shoulder 
disability at any time during the current appeal since 
May 29, 2008.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable.  Hence, the appeal is 
denied.  

Low Back Disability

Initially, by a January 1997 rating action, the RO granted 
service connection for mechanical low back pain with 
traumatic arthritis without neurological impairment 
(10 percent, from September 1996).  The currently-appealed 
October 2004 rating action confirmed the 10 percent 
evaluation for this service-connected disability.  During the 
present appeal, and specifically by the June 2008 rating 
action, the RO awarded an increased evaluation of 20 percent, 
effective from May 29, 2008, for this disorder.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

According to the applicable rating criteria, a 10 percent 
evaluation will be granted upon evidence of forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of height.  38 C.F.R. § 4.71a, DC 5242.  

An increased rating of 20 percent will be awarded upon 
evidence of limitation of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  

The following higher ratings are warranted with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:   40 percent (with evidence 
of limitation of forward flexion of thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine), 50 percent (with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine), and 
100 percent (with evidence of unfavorable ankylosis of the 
entire spine).  Id.  

For VA compensation purposes, the following are the normal 
ranges of motion of the thoracolumbar spine:  forward flexion 
from zero to 90 degrees, extension from zero to 30 degrees, 
left and right lateral flexion from zero to 30 degrees, and 
left and right lateral rotation from zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note 2 following General 
Rating Formula for Diseases and Injuries of the Spine (2008).  
See also 38 C.F.R. § 4.71a, Plate V.  

The spinal rating criteria also provides that any associated 
objective neurological abnormalities, including but not 
limited to bowel or bladder impairment, should be evaluated 
separately, under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Note 1 following General Rating Formula for Diseases 
and Injuries of the Spine (2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Prior To May 29, 2008

Prior to May 29, 2008, the veteran received only occasional 
outpatient treatment for his low back disability.  In 
addition, he underwent a VA examination, as well as a private 
evaluation, of this disorder.  

These assessments elicited tenderness to palpation, some 
spinal muscular tenderness, pain on motion, slight limitation 
of motion (including forward flexion to 80 degrees, extension 
to 40 degrees, lateral flexion to 40 degrees bilaterally, and 
lateral rotation to 60 degrees bilaterally), and paraspinal 
L4-L5 muscle spasm on the left.  The remainder of the 
evaluations were negative with normal gait and posture, 
normal strength, symmetrical and intact deep tendon reflexes, 
stability, and no atrophy, asymmetry, misalignment, defects, 
pathologic reflexes, long tract signs or tension signs, or 
apparent laxity or subluxation.  

As this evidence illustrates, prior to May 29, 2008, forward 
flexion of the veteran's thoracolumbar spine was not limited 
between 30 degrees and 60 degrees, and the combined range of 
motion of his thoracolumbar spine was greater than 
120 degrees.  Although muscle spasm was shown, the file 
contains no evidence that this symptomatology was of such 
severity as to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Indeed, multiple examinations elicited normal gait and 
posture and no asymmetry, misalignment, or defects.  Clearly, 
therefore, the criteria for the next higher rating of 
20 percent for the veteran's low back disability prior to May 
29, 2008, have not been met.  38 C.F.R. § 4.71a, DC 5242.  

As previously noted herein, the veteran's low back disability 
is specifically defined as "mechanical low back pain with 
traumatic arthritis without neurological involvement" 
(emphasis added).  Significantly, available medical records 
provide no evidence refuting this characterization of the 
veteran's low back disability.  

Although the veteran denied any bowel or bladder dysfunction, 
he did, on occasion prior to May 29, 2008, describe some 
neurological symptoms, including numbness in his left lower 
extremity along the lateral aspect of his foot and thigh as 
well as numbness and tingling sensations extending to his 
right lower extremity.  In this regard, the Board notes that 
magnetic resonance imaging completed on the veteran's lumbar 
spine in May 2004 showed a mild disc bulge at L4-L5, which 
the examiner believed was "very normal" in light of the 
veteran's age.  This test also demonstrated no evidence of 
any neural encroachment.  

Additionally, electromyograph studies completed in June 2004 
were normal-with no evidence of left L3-S1 radiculopathy or 
a sensory motor polyneuropathy in the lower extremities.  
Significantly, the claims folder contains no evidence 
associating the veteran's neurological complaints with this 
low back disability.  Thus, a separate rating based upon 
neurological pathology associated with the low back 
disability is not warranted.    

Further, the veteran described progressive low back pain 
(which was significant when he worked as a mail carrier), 
limitation of motion during flare-ups (which occurred two to 
three times per day), an inability to walk, loss of balance, 
and weakness.  He maintained that certain activities, 
including stretching, walking, moving around, lying down, 
sitting, leaning forward or backward, exercising, coughing, 
or sneezing worsened his pain.  Physical examination of his 
right shoulder demonstrated tenderness, pain on motion, 
slight limitation of motion, and muscle spasm.  

Significantly, however, examinations conducted on the 
veteran's low back prior to May 29, 2008, also demonstrated 
normal gait and posture, normal strength, symmetrical and 
intact deep tendon reflexes, stability, and no atrophy, 
asymmetry, misalignment, defects, apparent laxity or 
subluxation, or the need for an assistive device to walk.  In 
fact, following a June 2004 VA examination, the examiner 
concluded that there was no anatomic reason for the veteran's 
low back pain and that such symptoms should not prevent him 
from working.  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating prior to May 29, 2008, 
for the veteran's low back disability adequately portrays the 
functional impairment, pain, and weakness that he experiences 
as a consequence of use of his low back.  Of particular 
significance to the Board are the many normal findings shown 
on examinations.  

Under these circumstances, there is no basis to award an 
increased disability rating for a low back disability at any 
time during the current appeal prior to May 29, 2008.  
Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  Hence, the appeal is denied.  

Since May 29, 2008

On May 29, 2008, the veteran underwent a VA examination of 
his low back.  According to evidence of record, however, 
since that date, he has not sought outpatient treatment for 
his low back.  

The May 29, 2008, assessment elicited pain on motion and some 
limitation of motion (including flexion to 30 degrees, 
extension to 30 degrees, lateral flexion to15 degrees, and 
lateral rotation to 30 degrees).  The remainder of the 
evaluation was negative with normal gait and posture, 
symmetry, and no spasm, atrophy, guarding, tenderness, 
weakness, abnormal gait or abnormal spinal contour, 
limitation on walking, or need for assistive aids/devices to 
walk.  

As this evidence illustrates, since May 29, 2008, forward 
flexion of the veteran's thoracolumbar spine has been limited 
to 30 degrees.  Clearly, the criteria for the next higher 
rating of 40 percent for the veteran's low back disability 
since May 29, 2008, have been met.    

Importantly, however, unfavorable ankylosis of the entire 
thracolumbar spine is not shown.  Thus, a 50 percent rating 
for the veteran's low back disability is not warranted.  
38 C.F.R. § 4.71a, DC 5242.  Next, his low back disability is 
specifically defined as "mechanical low back pain with 
traumatic arthritis without neurological involvement" 
(emphasis added).  Significantly, available medical records 
provide no evidence refuting this characterization of his low 
back disability.  

At the May 2008 VA examination, the veteran described left 
thigh numbness as well as intermittent numbness of both lower 
extremities.  Following this evaluation, however, the 
examiner concluded that the veteran did not have 
radiculopathy of either lower extremity and that his lower 
extremity symptoms were not related to his low back 
disability.  

In support of this conclusion, the examiner explained that 
the veteran's left thigh numbness was in the distribution of 
the lateral femoral cutaneous nerve and, thus, likely 
reflected an injury to, or dysfunction of, this nerve rather 
than an injury to the low back (as was the basis of the grant 
of service connection for low back pain).  Thus, a separate 
rating based upon neurological pathology associated with the 
low back disability is not warranted.    

Further, the veteran described progressively worse low back 
pain, decreased motion, stiffness, weakness, and spasm.  He 
asserted that, in the year prior to the May 2008 VA 
examination, he had had approximately 5-6 episodes of back 
pain of such severity that he was unable to get out of bed to 
go to work.  Physical examination of his low back 
demonstrated limitation of motion and pain on motion.  

The May 2008 VA examiner concluded that the veteran's low 
back pain had a significant impact on his occupational 
ability (as a result of decreased mobility, problems with 
lifting and carrying, a lack of stamina, weakness/fatigue, 
and pain); severe effect on his exercise and sport 
activities; moderate effect on his chores, recreation, 
travel, and dressing activities; and mild effect on his 
shopping and bathing activities.  

Significantly, however, the May 2008 VA examination also 
demonstrated normal gait and posture, symmetry, and no spasm, 
atrophy, guarding, tenderness, weakness, abnormal gait or 
abnormal spinal contour, limitation on walking, or need for 
assistive aids/devices to walk.  In fact, the May 2008 VA 
examination demonstrated no additional loss of motion on 
repetitive use of the low back.  

Based on this evidence, the Board finds that the 40 percent 
rating assigned by this decision, since May 29, 2008, for the 
low back disability adequately portrays the functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of his low back.  Of particular 
significance to the Board are the many normal findings shown 
on examination.  

Under these circumstances, there is no basis to award a 
disability rating greater than the 40 percent evaluation 
assigned by this decision for the low back disability at any 
time since May 29, 2008.  Specifically, without 
manifestations of unfavorable ankylosis of the entire 
thoracolumbar spine, the Board concludes that the 
preponderance of the evidence is against a finding that the 
criteria for the next higher evaluation of 50 percent 
disability for the low back disability have been met.  

In reaching these decisions, the Board has considered the lay 
statements of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the veteran's right shoulder and low back disabilities-has 
been provided by the medical personnel who have examined the 
veteran during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in these examination reports) 
directly address the criteria under which these 
service-connected disabilities are evaluated.  As such, the 
Board finds these records to be more probative than the 
subjective evidence of complaints of increased 
symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that increased 
ratings for the right shoulder and low back disabilities are 
not warranted for any portion of the rating period on appeal.  
In reaching this conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  

Further, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's right shoulder and 
low back disabilities required hospitalization or resulted in 
marked interference with employment at any time during the 
current appeal.  In fact, during the appeal, he received no 
more than occasional outpatient treatment for his right 
shoulder and low back symptoms.  

The August 2006 VA examiner concluded that the veteran's low 
back pain with radiculopathy had no general occupational 
effect.  More recently, in May 2008, he reported having such 
severe back pain 5-6 times during the prior year that he was 
unable to get out of bed to go to work.  This examiner 
concluded that the veteran's right shoulder and low back 
disabilities significantly impact his occupational 
activities.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the veteran's right shoulder and low 
back disabilities result in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Thus, consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for these service-connected disabilities for any 
portion of the rating period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2004, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims adjudicated in this 
decision and of his and VA's respective duties for obtaining 
evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his increased rating 
claims as this is the premise of the claims.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish effective dates for the 
disabilities on appeal by correspondence dated in March 2007.  
Any questions as to the appropriate effective dates to be 
assigned are moot as the claims have been denied.  

The Board acknowledges that the June 2004 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claims.  Specifically, the June 2004 VCAA letter informed him 
of his opportunity to submit evidence (such as doctors' 
statements, reports of physical and clinical (including 
X-ray) findings, and dates of tests and examinations) showing 
that his right shoulder and low back disabilities have 
increased in severity.  

This document also notified him of his opportunity to submit 
statements from "other individuals who are able to describe 
from their knowledge and personal observations in what manner 
. . . [his] disability has become worse" and from himself in 
which he "completely describe[s . . . his] symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by . . . [the] disability."  

Additionally, the October 2005 statement of the case (SOC) 
informed the veteran of the specific rating criteria used in 
the evaluation of his connected right shoulder and low back 
disabilities.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1 which explain that the 
percentage ratings assigned are based upon the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  

Based on this evidence, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claims for increased ratings for his 
right shoulder and low back disabilities.  

Moreover, the veteran has demonstrated actual knowledge of 
what was needed to support his increased rating claims.  
Specifically, during the multiple VA evaluations conducted 
during the current appeal as well as in various statements 
submitted, he discussed the signs and symptoms of his right 
shoulder and low back disabilities-with particular emphasis 
on the impact that these disorders had on his daily life and 
employment.  These statements demonstrate his actual 
knowledge in the understanding of the information necessary 
to support his increased rating claims.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the veteran has submitted copies of pertinent private 
medical treatment.  In addition, the RO obtained relevant VA 
post-service treatment records and accorded the veteran 
pertinent VA examinations.  Moreover, he was given, but 
declined, an opportunity to present testimony before VA 
personnel.  Therefore, available records and medical evidence 
have been obtained in order to make an adequate determination 
as to the issues adjudicated in this decision.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of these increased rating claims that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
these issues.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent prior to May 29, 2008, for 
the post-operative right shoulder acromioplasty with partial 
bursectomy and with traumatic arthritis is denied.  

A rating in excess of 20 percent from May 29, 2008, for the 
post-operative right shoulder acromioplasty with partial 
bursectomy and with traumatic arthritis is denied.  

A rating in excess of 10 percent prior to May 29, 2008, for 
the mechanical low back pain with traumatic arthritis and 
without neurological involvement is denied.  

A rating of 40 percent from May 29, 2008, but no more, for 
mechanical low back pain with traumatic arthritis and without 
neurological involvement is granted, subject to the law and 
regulations governing the award of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


